





UNITED STATES OF AMERICA
BEFORE THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
WASHINGTON, D.C.


Docket No.     11-021-B-HC
11-021-B-SM
11-021-B-DEO
In the Matter of


SUNTRUST BANKS, INC.
Atlanta, Georgia


SUNTRUST BANK
Atlanta, Georgia


and


SUNTRUST MORTGAGE, INC.
Richmond, Virginia







AMENDMENT OF CONSENT ORDER


WHEREAS, on April 13, 2011, SunTrust Banks, Inc., Atlanta, Georgia (“SunTrust”),
SunTrust Bank, Atlanta, Georgia (the “Bank”), and SunTrust Mortgage, Inc.,
Richmond,Virginia (“SunTrust Mortgage”) consented to the issuance of a Consent
Order (the “2011 Consent Order”), in recognition of the common goal of the Board
of Governors of the Federal Reserve System (the “Board of Governors”), the
Federal Reserve Bank of Atlanta (the “Reserve Bank”), SunTrust and its direct
and indirect subsidiaries that engaged in the business of servicing residential
mortgage loans, including the Bank and its direct and indirect subsidiaries,
including SunTrust Mortgage, to ensure that the consolidated organization
operates in a safe and sound manner and in compliance with all applicable Legal
Requirements (as defined in the 2011 Consent Order);





--------------------------------------------------------------------------------











WHEREAS, paragraphs 3 and 4 of the 2011 Consent Order required the Bank and
SunTrust Mortgage, among other things, to retain an independent consultant to
conduct an independent review of certain residential mortgage loan foreclosure
actions or proceedings for borrowers who had a pending or completed foreclosure
on their primary residence any time from January 1, 2009 to December 31, 2010
for loans serviced by SunTrust Mortgage (the “In-Scope Borrower Population”),
the purposes of which were set forth in paragraphs 3 and 4 of the 2011 Consent
Order (the “Independent Foreclosure Review”);


WHEREAS, the 2011 Consent Order required SunTrust to serve as a source of
strength to the Bank, including, but not limited to, taking steps to ensure that
the Bank complies with the applicable provisions of the 2011 Consent Order;


WHEREAS, SunTrust, the Bank, and SunTrust Mortgage have taken steps to comply
with their obligations under paragraphs 1, 3, and 4 of the 2011 Consent Order;


WHEREAS, in the interest of providing the greatest benefit to borrowers
potentially affected by the practices at SunTrust, the Bank, and SunTrust
Mortgage addressed in the 2011 Consent Order in a more timely manner than would
have occurred under the Independent Foreclosure Review, the Board of Governors
and the Office of the Comptroller of the Currency (the “OCC”), within their
respective

                         2

--------------------------------------------------------------------------------



jurisdictions, SunTrust, the Bank, SunTrust Mortgage, and several other
financial institutions with mortgage loan servicing operations have agreed to
amend their respective 2011 Consent Orders;


WHEREAS, SunTrust, the Bank, SunTrust Mortgage, and the Board of Governors
intend the Bank's and SunTrust Mortgage's obligations under paragraphs 3 and 4
of the 2011 Consent Order to be replaced with the obligations specified in this
amendment to the 2011 Consent Order (the “Amendment”), and ordered pursuant to
section 8(b) of the Federal Deposit Insurance Act, as amended (the “FDI Act”)
(12 U.S.C. § 1818(b)), which include (i) making a cash payment in the amount
specified herein to a Qualified Settlement Fund for distribution to the In-Scope
Borrower Population in accordance with a distribution plan developed by the
Board of Governors and the OCC in their discretion and (ii) taking other loss
mitigation or other foreclosure prevention actions in the amount specified
herein;


WHEREAS, the amount of any payments to borrowers made pursuant to this Amendment
to the 2011 Consent Order does not in any manner reflect specific financial
injury or harm that may have been suffered by borrowers receiving payments,
except as expressly provided for in this Amendment to the 2011 Consent Order,
nor do the payments constitute either an admission or a denial by SunTrust, the
Bank, or SunTrust Mortgage of wrongdoing or a civil money penalty under section
8(i) of the FDI Act (12 U.S.C. § 1818(i));


WHEREAS, the boards of directors of SunTrust, the Bank, and SunTrust Mortgage
have authorized William H. Rogers, Jr. and Jerome T. Lienhard to enter into this
Amendment to the 2011 Consent Order on behalf of SunTrust, the Bank, and
SunTrust Mortgage, respectively, and to consent to compliance by SunTrust, the
Bank, and SunTrust Mortgage, and their institution- affiliated parties,

                         3

--------------------------------------------------------------------------------



as defined in sections 3(u) and 8(b)(3) of the FDI Act (12 U.S.C. §§ 1813(u) and
1818(b)(3)), with each and every applicable provision of the 2011 Consent Order
as amended by this Amendment.


NOW, THEREFORE, IT IS HEREBY ORDERED pursuant to section 8(b) of the FDI Act (12
U.S.C. § 1818(b)) that the 2011 Consent Order is amended as follows:


1.     The recitations of the 2011 Consent Order are not amended.


2.     Paragraph 1 of the 2011 Consent Order is amended in the last clause only
to read as follows: “taking steps to ensure that the Bank complies with the
applicable provisions of this Order, as amended on February 28, 2013.”


3.     Paragraph 2 of the 2011 Consent Order is not amended.4. Except as
otherwise provided in this paragraph 4, any obligations of the Bank or SunTrust
Mortgage under paragraphs 3 and 4 of the 2011 Consent Order are hereby
terminated, and paragraphs 3 and 4, including their accompanying heading, are
stricken and replaced with the following:


“Payments to Borrowers
3. (a)     Within 15 days of the date of the amendment to this Order (the
“Amendment”), SunTrust and the Bank (defined for purposes of paragraphs 3, 4,
and 5 to include the Bank's direct and indirect subsidiaries, including SunTrust
Mortgage) will make a cash payment that collectively totals $62,555,947 into a
Qualified Settlement Fund (the “Fund”) from which payments will be made pursuant
to a distribution plan developed by the Board of Governors and the Office of the
Comptroller of the Currency (collectively, the “Regulators”) in their discretion
to borrowers whose residential mortgage loan on their primary residence was
serviced by the Bank and who were subject to a

                         4

--------------------------------------------------------------------------------



foreclosure action or proceeding that was pending or completed any time from
January 1, 2009 to December 31, 2010 (the “In-Scope Borrower Population”);


(b)     Prior to SunTrust's and the Bank's cash payment into the Fund required
under paragraph 3(a), SunTrust and the Bank, in coordination with the other
financial institutions with mortgage loan servicing operations that also have
agreed to amend their respective Orders (collectively the “Participating
Servicers”), shall ensure that the Fund is established. The Fund shall be
established and is intended to be treated at all times as a Qualified Settlement
Fund within the meaning of Treas. Reg. § 1.468B-1 (26 C.F.R. § 1.468B-1).
Rust Consulting, Inc. (the “Paying Agent”) has been retained by the
Participating Servicers for the purpose of distributing payments as directed by
the Regulators from the Fund to the Participating Servicers' In-Scope Borrower
Population and shall serve as the “administrator” at the direction of the
Regulators within the meaning of Treas. Reg. § 1.468B-2(k)(3) (26 C.F.R. §
1.468B-2(k)(3)). The agreements pursuant to which the Participating Servicers
retain the Paying Agent shall be subject to the Regulators' prior no objection,
and the agreements shall not be amended or modified without obtaining a prior no
objection from the Regulators. SunTrust and the Bank will be responsible for
SunTrust's and the Bank's proportionate share, among the Participating
Servicers, of all administrative costs related to the Fund and the Paying Agent.
Neither SunTrust nor the Bank may use any funds from their payment into the Fund
or interest accrued on amounts in the Fund for such costs.


(c)     Except as provided in paragraphs 3(f) through (h), SunTrust and the Bank
shall promptly place the In-Scope Borrower Population into categories based upon
loan file characteristics as determined by the Regulators (the “Borrower
Waterfall”).



                         5

--------------------------------------------------------------------------------



(d)     The Reserve Bank may direct that SunTrust's and the Bank's placement of
the In-Scope Borrower Population into the Borrower Waterfall be reviewed
independently by SunTrust's and/or the Bank's internal audit or compliance
function. Upon verification by the Reserve Bank, the Reserve Bank will instruct
SunTrust and the Bank to provide the Paying Agent with SunTrust's and the Bank's
placement of the In-Scope Borrower Population within the Borrower Waterfall, and
at that time SunTrust's and the Bank's placement of the In-Scope Borrower
Population within the Borrower Waterfall shall be deemed final.


(e)     The Regulators will determine the specific payment amounts applicable to
each category of borrower within the Borrower Waterfall in their sole discretion
(the “Distribution Plan”) and will direct the Paying Agent to distribute
payments from the Fund to the In-Scope Borrower Population in accordance with
the Distribution Plan established by the Regulators.


(f)     Notwithstanding paragraphs 3(d) and (e), with respect to borrowers in
the In-Scope Borrower Population who may have been entitled to protection under
Section 521 or Section 533 of the Servicemembers' Civil Relief Act, (the
“SCRA”), 50 U.S.C. App. §§ 521 or 533, and borrowers who may not have been in
default during the foreclosure process, SunTrust and the Bank shall either: (i)
place the borrower into the applicable category within Borrower Waterfall, which
will result in the borrower automatically receiving payments made from the Fund
in accordance with the Distribution Plan for such category; or (ii) instruct the
independent consultant (the “IC”) that SunTrust and the Bank retained to conduct
an independent review of residential mortgage loan foreclosure actions or
proceedings for the In-Scope Borrower Population (the “Independent Foreclosure
Review”) to complete file reviews for such borrowers to determine financial
injury related to Sections 521 or 533 or to not being in default. For files
reviewed under (ii), the borrower will receive payments from the Fund in amounts
specified in the June 21, 2012 Financial Remediation Framework where the IC

                         6

--------------------------------------------------------------------------------



makes a determination of “harm.” For files reviewed under (ii) where the IC
makes a determination of “no harm,” SunTrust and the Bank will place the
borrower into the next highest Borrower Waterfall category for which such
borrower is eligible, which will result in the borrower receiving payment from
the Fund in accordance with the Distribution Plan for such category.


(g)     Notwithstanding paragraphs 3(d) and (e), with respect to borrowers in
the In-Scope Borrower Population who may have been subject to interest rate
protections under Section 527 of the SCRA, 50 U.S.C. App. § 527, as part of the
Borrower Waterfall placement, SunTrust and the Bank shall either: (i) place the
borrower into the highest category within the Borrower Waterfall for which the
borrower is eligible, which will result in the borrower automatically receiving
payments from the Fund in accordance with the Distribution Plan for such
category; or (ii) instruct the IC to complete file reviews for such borrowers to
determine financial injury related to Section 527. For files reviewed under
(ii), the borrower will receive payments from the Fund for the actual amount in
error, in an amount not less than $250, where the IC makes a determination of
“harm.” For files reviewed under (ii) where the IC makes a determination of “no
harm,” SunTrust and the Bank will place the borrower into the next highest
Borrower Waterfall category for which such borrower is eligible, which will
result in the borrower receiving payment from the Fund in accordance with the
Distribution Plan for such category.


(h)     If SunTrust and the Bank elect to have the IC continue file review work
as described in paragraphs 3(f) or (g), the IC review work for such files must
be completed prior to the verification specified in paragraph 3(d). If the IC
review work is not completed by such time, the Board of Governors may direct
payments from the Fund to such borrowers in accordance with the Distribution
Plan for the highest category for which such borrower is eligible.

                         7

--------------------------------------------------------------------------------



(i)     Within three days of the effective date of the Amendment to this Order,
SunTrust and the Bank shall confirm that their IC has provided the Reserve Bank
with the most recent data report(s) previously provided by the IC to SunTrust's
and/or the Bank's board(s) or appropriate board committee(s). Within three days
of the effective date of the Amendment to this Order, SunTrust and the Bank
shall confirm that their IC has completed and provided to the Board of Governors
the additional reporting specified by the Board of Governors with information as
of December 31, 2012. SunTrust and the Bank shall also take all reasonable steps
to cause their IC to provide any existing information, as requested by the
Reserve Bank, to assist the Reserve Bank and the Board of Governors in their
analysis and public reporting of Independent Foreclosure Review related
activities.


(j)     Consistent with existing examination authority, the Reserve Bank
maintains the right to obtain and access all existing material, information,
records and/or files used or generated by SunTrust, the Bank, and/or their IC
(including independent counsel to the IC) in connection with the Independent
Foreclosure Review and implementation of the Amendment to this Order.


Foreclosure Prevention


4. (a)     By no later than January 7, 2015, SunTrust and the Bank shall
collectively provide loss mitigation or other foreclosure prevention actions
(“Foreclosure Prevention”) that collectively totals $100,089,515.


(b)     SunTrust's and the Bank's Foreclosure Prevention actions must be in
addition to any future consumer relief obligations required of SunTrust in any
agreement and/or settlement it enters into with Department of Justice
(“DOJ”)/Housing and Urban Development (“HUD”) to address claims

                         8

--------------------------------------------------------------------------------



similar to those addressed in the DOJ/HUD National Mortgage Settlement (Consent
Judgment entered April 4, 2012) (the “NMS”).


(c)     Well structured loss mitigation actions should focus on foreclosure
prevention, which should typically result in benefiting the borrower. While
SunTrust and the Bank's actions may be affected by existing investor
requirements, SunTrust and the Bank's foreclosure prevention actions should
reflect the following guiding principles:


(i)     preference should be given to activities designed to keep the borrower
in the home;


(ii)     foreclosure prevention actions should emphasize affordable,
sustainable, and meaningful home preservation actions for qualified borrowers;


(iii)     foreclosure prevention actions should otherwise provide significant
and meaningful relief or assistance to qualified borrowers; and


(iv)     foreclosure prevention actions should not disfavor a specific geography
within or among states, nor disfavor low and moderate income borrowers, and not
discriminate against any protected class of borrowers.
(d)     SunTrust and the Bank shall receive credit using the types of creditable
activity set forth in the NMS for the following Foreclosure Prevention actions
set forth in the NMS:


(i)     first lien modifications;
(ii)     second lien modifications; and
(iii)     short sales/deeds-in-lieu of foreclosure.

                         9

--------------------------------------------------------------------------------





(e)     For purposes of paragraph 4(d), crediting will be based on the unpaid
principal balance of the loan and there are no maximum or minimum restrictions
on the amount of any particular activity that is creditable.


(f)    SunTrust and the Bank may also receive credit for other Foreclosure
Prevention actions, subject to no objection from the Reserve Bank (including as
to participation and conditions governing such participation), including:
(i)
interest rate modifications;

(ii)     deficiency waivers (measured by the amount of deficiency judgment
credited at $.10 for every dollar);
(iii)     other Foreclosure Prevention activities (measured by amounts incurred
as owing to investors for such activities and including credit on SunTrust's,
the Bank's, or their affiliates' loans held-for-investment calculated using the
note rate methodology as used by the Government-Sponsored Enterprises);
(iv)     additional Foreclosure Prevention actions that are not expressly
specified in this paragraph 4;
(v)     the provision of additional cash payments to the Fund (measured as $7 to
$10 of credit for each $1 cash commitment); and
(vi)     the provision of cash or other resource commitments to borrower
counseling or education (measured as $7 to $10 of credit for each $1 cash
commitment).


(g)     To the extent practicable and without prejudice to overall portfolio
management, SunTrust and the Bank will attempt to prioritize their Foreclosure
Prevention actions for the benefit of the In-Scope Borrower Population. However,
all Foreclosure Prevention actions benefiting borrowers

                         10

--------------------------------------------------------------------------------



in the portfolio of SunTrust or its subsidiaries or affiliates, whether or not
in the In-Scope Borrower Population and whether held-for-investment or
serviced-for-others, shall be eligible for credit towards SunTrust's and the
Bank's Foreclosure Prevention actions; provided, the creditable activity occurs
on or after January 7, 2013.


(h)     By May 15, 2013, SunTrust and the Bank shall submit to the Reserve Bank
a report, in a form and manner acceptable to the Reserve Bank, that details the
Foreclosure Prevention actions taken by SunTrust and the Bank through April 30,
2013 to fulfill their obligations under this paragraph 4 and the amount of
credit sought toward fulfilling those obligations. Thereafter, SunTrust and the
Bank shall submit such report every 45 days. Nothing in this paragraph 4(h)
shall require SunTrust and the Bank to report Foreclosure Prevention actions
taken during a particular prior period for which SunTrust and the Bank may in
the future seek credit or prohibit SunTrust and the Bank from seeking credit for
the Foreclosure Prevention actions taken by SunTrust and the Bank during a later
reporting period. Additionally, SunTrust and the Bank shall document their
efforts to prioritize the In-Scope Borrower Population when considering
creditable Foreclosure Prevention actions.”
5.     Paragraph 5 of the 2011 Consent Order is amended in the first clause of
the first sentence only to read as follows: “Within 60 days of the date of the
Amendment to this Order,”.
6.     Paragraphs 6 through 18 of the order are not amended.
7.     Paragraph 19(a) of the 2011 Consent Order is stricken and replaced with
the following:


“19.     (a)     SunTrust, the Bank, and SunTrust Mortgage, as applicable, shall
submit written plans that are acceptable to the Reserve Bank and reports to the
Reserve Bank within the applicable time periods set forth in paragraphs 2, 3, 4,
5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, and 18 of this Order. An independent
consultant acceptable to the Reserve Bank shall be retained by the Bank and
SunTrust Mortgage within the applicable period set forth in paragraph 13 of this
Order.”

                         11

--------------------------------------------------------------------------------



8. Paragraph 19(b) through 26 of the 2011 Consent Order are not amended.


9. Paragraph 27 of the 2011 Consent Order is stricken and replaced with the
following:


“27.     Except as otherwise provided in this paragraph 27, the Board of
Governors hereby agrees to not initiate any further enforcement actions,
including for civil money penalties, against SunTrust, the Bank, SunTrust
Mortgage, and their affiliates, successors and assigns, with respect to (a) the
conduct described in the WHEREAS clauses of this Order, (b) the matters
addressed in paragraphs 3 through 4 of this Order, including matters relating to
the work or findings of the IC or independent legal counsel to the IC, and (c)
any other past mortgage servicing and foreclosure-related practices that are
addressed by this Order. The preceding release and discharge in paragraph 27(c)
applies only with respect to borrowers in the In-Scope Borrower Population. The
foregoing release and discharge shall not preclude or affect (i) any right of
the Board of Governors (A) to assess a civil money penalty against SunTrust, the
Bank, and SunTrust Mortgage for the conduct addressed in the Order and to
determine and ensure compliance with any such penalty action or (B) to determine
and ensure compliance with this Order, as amended herein, or (ii) any
proceedings brought by the Board of Governors to enforce the terms of the Order,
as amended herein.”


10.     Paragraph 28 of the 2011 Consent Order is renumbered paragraph 29 and is
otherwise not amended.


11.     The following is inserted before paragraph 29 of the 2011 Consent Order
as paragraph 29 of the 2011 Consent Order:



                         12

--------------------------------------------------------------------------------



“28.     In no event shall SunTrust, the Bank, or SunTrust Mortgage request or
require any borrower to execute a waiver of any claims against SunTrust, the
Bank, or SunTrust Mortgage (including any agent of SunTrust, the Bank, or
SunTrust Mortgage) in connection with any payment or Foreclosure Prevention
assistance provided pursuant to paragraphs 3 or 4 of this Order. However,
nothing herein shall operate to bar SunTrust, the Bank, or SunTrust Mortgage
from asserting in the future in any separate litigation, or as part of a
settlement related to SunTrust's, the Bank's, or SunTrust Mortgage's foreclosure
and servicing practices, any right that may exist under applicable law to offset
the amounts received by a borrower through the distribution process set forth
above. Nothing herein shall operate to amend or modify in any respect any
preexisting settlement between SunTrust, the Bank, SunTrust Mortgage, or any of
their affiliates and a borrower in the In-Scope Borrower Population.”


By Order of the Board of Governors effective this 28th day of February, 2013.


SUNTRUST BANKS INC.
BOARD OF GOVERNORS OF THE

FEDERAL RESERVE SYSTEM




By: /s/ William H. Rogers, Jr.            By: /s/ Robert deV. Frierson
William H. Rogers, Jr.             Robert deV. Frierson
Chairman and Chief Executive Officer     Secretary of the Board




SUNTRUST BANK




By: /s/ William H. Rogers, Jr.
William H. Rogers, Jr.
Chairman and Chief Executive Officer






SUNTRUST MORTGAGE, INC.





                         13

--------------------------------------------------------------------------------



By: /s/ Jerome T. Lienhard
Jerome T. Lienhard
President



                         14